                Case 1:19-cr-00291-LAP Document 158
                                                157 Filed 04/27/20
                                                          04/24/20 Page 1 of 1




                                                    April 24, 2020


      BY ECF
      The Honorable Loretta A. Preska
      United States District Judge
      Moynihan United States Courthouse
      500 Pearl Street
      New York, NY 10007

              Re:     United States v. Curlten Otidubor,
                      19-cr-00291-12 (United States v. Adelekan, et. al.)

      Dear Judge Preska:

             I represent Curlten Otidubor in the above-captioned matter and write to request a one-
      week adjournment of the deadline for the submission of pre-trial motions. Mr. Otidubor’s
      motions are currently due today, April 24, 2020. I respectfully request permission to file any
      motions by next Friday, May 1, 2020. My office has been very busy drafting and filing
      emergency motions on behalf of several incarcerated clients who are at high risk for serious
      complications from COVID-19, and thus I would appreciate this additional time to consider
      whether to file motions on Mr. Otidubor’s behalf. I have consulted with counsel for the
      Government and they have no objection to this request.

              I appreciate the Court’s consideration of this matter.

The extension request is granted.                                Very truly yours,
SO ORDERED.
Dated: April 27, 2020                                            /s/ Kristen M. Santillo
                                                                 _______________
                                                                 Kristen M. Santillo
______________________________
LORETTA A. PRESKA, U.S.D.J.
      CC:     AUSAs Daniel Wolf and Rebecca Dell




                        Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                           Tel: 212-227-4743 Fax: 212-227-7371
